DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
Claims 1-12 and 14-20 are presented for examination.  
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “the network device … determines a sequence of inputs based on the order in which the first input and the second input are received.”  Applicant alleges on page 7 of the reply that the amended limitations are supported by paras.[0023, 0031, 0032, 0034].  However, Examiner was unable to find support for the above feature in the cited paragraphs.  For example, [0023] notes that a user can supply one or more inputs to a network. [0031] notes that as a user supplies a user input to a receptor, the network may obtain the input.  However, there is no teaching in the above paragraphs that a server or network device will determine a sequence of inputs based on the order in which they are received.  For example, it is also possible in the context of [0031] that even if inputs are supplied to the network in a particular order, that order may be irrelevant with respect to how the receiving network device determines a sequence of the inputs.  [0032, 0034] refer to inputs, but does not mention determining a sequence based on an order of input reception. 
Claims 2-12 and 14-20 are rejected for failing to cure the deficiencies of their respective parent claims.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt (US 2012/0280789) in view of Schlage (YouTube video, “How to Use Your Schlage .

 	Regarding claim 1, Gerhardt teaches a secure remote actuation system, comprising:
 	a network (Fig. 4, [0040-0041, 0044] describes a network that connects a web service with a lock server and lock);
 	a remote device communicatively coupled to the network via a wireless connection, the remote device comprising a user interface for receiving user inputs from a user ([0044], a lock is capable of communicating wirelessly with a lock server; [0046], the lock can include a keypad; see also [0072], which describes an interface/receiver for a wireless key device), wherein the remote device:
 	receives a first user input from the user ([0046], a user can provide keypad command signals, one of which can be the “first user input”; [0122], a user can enter a pin code on a keypad; it is well known that such a pin can include multiple values/numbers, one of which can be the “first user input”; see also Fig. 23, which gives an example of a multi-digit pin),
 	sends first signal via the network, wherein the first signal comprises a first input ([0046], the lock can include a keypad, which can relay command signals inputted by a user to a web service via the lock server to authenticate a user; naturally, this means there is a signal or indication of individual digits/elements of a pin code/keypad commands that are transmitted to the web service),
 	receives a second user input from the user ([0046], a user can provide keypad command signals, one of which can be the “second user input”; [0122], a user can enter a pin code on a 
 	sends a second signal via the network, wherein the second signal comprises a second
input ([0046], the lock can include a keypad, which can relay command signals inputted by a user to a web service via the lock server to authenticate a user; naturally, this means there is a signal or indication of individual digits/elements of a pin code/keypad commands that are transmitted to the web service);
 	an electromechanical device, wherein the electromechanical device is communicatively coupled to the network ([0046] describes a lock capable of electronic communications/control and that is mechanical i.e., electromechanical; Fig. 3, [0039-0041] also describes the lock, which can for example insert or retract a bolt); and
 	a network device communicatively coupled to the network (Fig. 4, [0040-0041] describes a web service connected via a network to the lock server and lock; [0010-0011], the web service and associated software is provided by a device i.e., the “network device,” as depicted in Fig. 4, and communicates to another device e.g., the lock and lock server, via the Internet; see [0053-0054, 0042], which describes a web server),
 	wherein the network device:
 	receives the first signal, comprising the first input, from the remote device via the network ([0046], the lock can include a keypad, which can relay command signals inputted by a user to a web service via the lock server to authenticate a user; naturally, this means there is a signal or indication of individual elements of a pin code/keypad commands that are transmitted to the web service);,

 	determines a sequence of inputs (Fig. 23, [0046, 0122], the web service authenticates the keypad input of the user, which can be a pin code or a sequence of numbers e.g., as shown in Fig. 23; naturally, to properly authenticate such a code, then web server must understand that sequence), and 	
 	sends a command to the electromechanical device via the network, wherein the command causes the electromechanical device to actuate ([0046], the lock sends user command signals to the web service to authenticate the user; [0053-0054], such authentication means that the commands/request are sent to the web service; the web service determines the commands/request is valid; the web service issues a request that is passed to the lock server and that in turn actuates the lock; [0041], the web service routes commands to a lock after authentication; see also claim 1, which notes that the web service issues commands for receipt by the lock).
 	However, Gerhardt does not expressly disclose the sending of the first signal while the user is using the user interface in response to the first user input; the sending of the second signal while the user is using the user interface in response to the second user input; the determination of the sequence of inputs based on the order in which the first input and the second input are received; the network device storing an acceptable sequence of inputs and one or more acceptable inputs; determines whether the sequence of inputs corresponds to the acceptable sequence of inputs, determines whether the first input matches at least one of the one or more 
 	In the same field of endeavor, Schlage teaches 
 	the sending of the first signal while the user is using the user interface in response to the first user input (0:55-1:15, Schlage teaches using a keypad interface to enter a code to access a lock; in response to the user input, the keypad interface flashes green, indicating that the lock has been released and can be opened; in other words, there is a period of time when the user is “using the user interface” i.e., finishing up entering a complete code into the interface and causing a change in an indicator on the interface to confirm that the authentication of the code was successful; during that period of time, in the context of Gerhardt, data is transmitted to the server to authenticate the user and to enable the unlocking of the lock; the video also indicates that a user typically will be using and engaging with the lock from the time they input the code to the time they open the lock; also, the above usage of the keypad interface to enter a complete code and gain access to the lock is naturally in response to the individual inputting of each of the pin numbers i.e., “using the user interface in response to the first user input”)
 	the sending of the second signal while the user is using the user interface in response to the second user input (0:55-1:15, Schlage teaches using a keypad interface to enter a code to access a lock; in response to the user input, the keypad interface flashes green, indicating that the lock has been released and can be opened; in other words, there is a period of time when the user is “using the user interface” i.e., inputting a complete code into the interface and causing a change in an indicator on the interface to confirm that the authentication of the code was 
 	the determination of the sequence of inputs based on the order in which the first input and the second input are received (0:52-1:12, 2:00-2:12, as indicated in Schlage, a user inputs a pin code by individually pressing keypad buttons in a particular order; in the context of Gerhardt Fig. 23, [0046, 0122] as described above, this means that the web service would receive, identify and authenticate the entered pin code, which in turn is based on the order in which the user pressed the keypad buttons)
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the sending of the first signal while the user is using the user interface in response to the first user input; the sending of the second signal while the user is using the user interface in response to the second user input; the determination of the sequence of inputs based on the order in which the first input and the second input are received as suggested in Schlage into Gerhardt because Gerhardt and Schlage pertain to analogous fields of technology.  Both Gerhardt and Schlage pertain to a keypad being used to submit a code in order to unlock an electronic lock.  In Schlage, a user uses the keypad until the code is authenticated and the lock is opened, and submits the code by pressing number buttons in a particular order. It would be desirable to incorporate these features into Gerhardt to enable the implementation of the Gerhardt lock e.g., see Schlage 0:52-1:12, 2:00-2:12.  

determines whether the sequence of inputs corresponds to the acceptable sequence of inputs,
determines whether the first input matches at least one of the one or more acceptable inputs,
determines whether the second input matches at least one of the one or more acceptable inputs;
the sending the command when the sequence of inputs corresponds to the acceptable sequence of inputs, the first input matches at least one of the one or more acceptable inputs, and the second input matches at least one of the one or more acceptable inputs.
 	In the same field of endeavor, Awamoto teaches 
 	the network device storing an acceptable sequence of inputs and one or more acceptable inputs ([0088-0091], it is known for a user to enter credentials into a client device, and then to have the credentials e.g., password or pin code, sent to a server for matching with stored, valid password data i.e., “the acceptable sequence of inputs and one or more acceptable inputs”; the server then sends an authentication response to client, which allows access to protected items; a password naturally involves a sequence of inputs e.g., a sequence of letters or numbers)
 	determines whether the sequence of inputs corresponds to the acceptable sequence of inputs ([0088-0091], it is known for a user to enter credentials into a client device, and then to have the credentials e.g., password or pin code, sent to a server for matching with stored, valid data; the server then sends an authentication response to client, which allows access to protected items; if the server is comparing an inputted password to a stored password, this means it is comparing a sequence of inputs i.e., a sequence of letters/numbers that form a password, with the stored password),

 	determines whether the second input matches at least one of the one or more acceptable inputs ([0088-0091], naturally, if the system as noted above is authenticating a pin code/password, the system determines that each digit of the pin code matches a digit/character in the stored, valid pin code/password);
 	the sending the command when the sequence of inputs corresponds to the acceptable sequence of inputs ([0088-0091], it is known for a user to enter credentials into a client device, and then to have the credentials e.g., password, sent to a server for matching with stored, valid data; the server then sends an authentication response to client, which allows access to protected items), 
 	the first input matches at least one of the one or more acceptable inputs, and the second input matches at least one of the one or more acceptable inputs ([0088-0091], naturally, if the system as noted above is authenticating a pin code/password, the system determines that each digit of the pin code matches a digit/character in the stored, valid pin code/password).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the network device storing an acceptable sequence of inputs and one or more acceptable inputs determines whether the sequence of inputs corresponds to the acceptable sequence of inputs, determines whether the first input matches at least one of the one or more acceptable inputs, determines whether the second input matches at least one of the one or more acceptable inputs; the sending the command when the sequence of 

 	Regarding claim 2, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the remote device further comprises one or more communication devices for sending the first signal and the second signal, via the network (Gerhardt [0046], the lock is a communication device that can transmit signals to a remote unit/locking server for forwarding to the web service).

 	Regarding claim 3, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 2.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein said one or more communication devices wirelessly communicate with the network device (Gehardt [0046, 0044], as noted in Gerhardt [0044], the lock server includes a 

 	Regarding claim 4, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the remote device further comprises a keypad (Gerhardt [0046], the lock can include a keypad).

 	Regarding claim 5, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 4.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the keypad wirelessly communicates data to the network device (Gehardt [0046, 0044], as noted in [0044], the lock server includes a remote control unit, which communicates wirelessly with the lock/keypad; thus, when the lock/keypad transmits data to the lock server for forwarding to the web service, it is transmitting wirelessly).

	Regarding claim 6, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the remote device further comprises a camera (Gerhardt Fig. 32E, [0179], the lock can integrate an accessory component; Gerhardt [0187], the accessory component can be a camera).  



 	Regarding claim 8, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the remote device further comprises a proximity detector (Gerhardt Fig. 17, [0094-0097], a detector can detect users; as noted in Gerhardt [0097, 0172, 0187, 0090, 0163], the detector can be a camera that is integrated into the locking system; for example, Gerhardt [0187] describes various possible components of a locking system, including possibly a camera; see also Gerhard [0046], which describes a keypad that detects user input i.e., it can detect the proximity of a person utilizing the keypad).

 	Regarding claim 18, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the network device comprises one or more memory units for storing: a history of user inputs; one or more input parameters; one or more access parameters; or a combination 

 	Regarding claim 19, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 1.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein the network device is operably connected to and controls the actionable device (Gerhardt [0046, 0052-0054, 0037-0039], claim 1, the lock mechanism sends user input data to the web service, which authenticates the data and thus causes the lock to be actuated; thus, the web service effectively controls the lock).

 	Regarding claim 20, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 19.  The combination of Gerhardt, Schlage and Awamoto also teaches wherein said electromechanical device is an access control device, an automated window, automated blinds, a ventilation system, a sprinkler system, a lighting element, an indoor positioning system, a door lock, a garage door motor, or a combination thereof (Gerhardt [0046] describes a lock capable of electronic communications/control and that is mechanical i.e., electromechanical; Gerhardt Fig. 3, [0039-0041] also describes the lock, which can for example insert or retract a bolt; such a lock can be considered to be an access control device).

Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, Schlage and Awamoto, as applied in claim 6, and further in view of Masood (US 2014/0266604).  

 	Regarding claim 9, the combination of Gerhardt, Schlage and Awamoto teaches the invention as claimed in claim 6.  However, the combination of Gerhardt, Schlage and Awamoto does not expressly disclose wherein the camera further comprises a lens.
 	In the same field of endeavor, Masood teaches wherein the camera further
comprises a lens (Masood [0069], the camera includes a lens).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the camera further comprises a lens as suggested in Masood into Gerhardt, Schlage and Awamoto because Gerhardt and Masood pertain to analogous fields of technology.  Both Gerhardt and Awamoto relate to authentication/security systems that use keypads and cameras e.g., see Gerhardt Fig. 17, [0093-0097, 0172, 0187, 0090, 0163, 0046].  In Masood, the camera can include a lens and other features.  It would be desirable to incorporate this feature into Gerhardt to enable the use of a camera e.g., see Masood [0069], the camera includes a lens.  

 	Regarding claim 10, the combination of Gerhardt, Schlage, Awamoto and Masood teaches the invention as claimed in claim 9.  The combination of Gerhardt, Schlage, Awamoto and Masood also teaches wherein the lens of the camera extends through an exterior of the remote device (Masood Figs. 2-3, [0069, 0065], the device has a housing 40 with exterior apertures; the cameras 64, 70 and their lenses fit through those apertures to reach the outside, thus they extend at least partially through the exterior of the housing/device).


 	In the same field of endeavor, Masood teaches wherein the remote device comprises one or more data connection ports (a “port” can be understood as “a connection point for a peripheral device” e.g., see definition of “port” in the American Heritage Dictionary, at https://www.ahdictionary.com/word/search.html?q=port; Fig. 4, [0067-0071] the diagram illustrates the interior of a keypad security device; the processor has a port/connection point to various items such as a memory or the touch controller for the keypad, as well as to network communications controllers; see also Figs. 2-3, which indicate that the above components are sealed in a housing; [0067] various components are connected to the DSP board 44, presumably or inherently via ports).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the remote device comprises one or more data connection ports as suggested in Masood into Gerhardt, Schlage and Awamoto because Gerhardt and Masood pertain to analogous fields of technology. Both Gerhardt and Masood relate to security access computing devices that can communicate with remote servers and receive user input.  In Masood, the computing device is implemented using a board that connects with memory and a processor.  It would be desirable to incorporate this feature into Gerhardt to enable the processing and communication capabilities of the security device described in Gerhardt e.g., see Masood Fig. 4, [0067-0071].  



 	Regarding claim 16, the combination of Gerhardt, Schlage, Awamoto and Masood teaches the invention as claimed in claim 10.  The combination of Gerhardt, Schlage, Awamoto and Masood also teaches wherein the camera is disposed within an interior of the remote input receptor device (Masood Figs. 2-3, [0069, 0065], as seen in Figs. 2 and 3, at least a portion of cameras 64 and 70 are nested within an interior space of the device).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, Schlage, Awamoto and Masood, as applied in claim 12, and further in view of Murchison (US 2007/0266081).  

Regarding claim 14, the combination of Gerhardt, Schlage, Awamoto and Masood teaches the invention as claimed in claim 12.  However, the combination of Gerhardt, Schlage, Awamoto and Masood does not expressly disclose wherein the network device comprises a software application to control said one or more acceptable inputs.
 	In the same field of endeavor, Murchison teaches the network device comprises a software application to control said one or more acceptable inputs (Murchison [0008], the server manages secure code authorizations for the lock; Murchison [0006], the user can access a host server using the Internet and can manage access codes for the lock; the user can create codes and assign limitations to them; Murchison [0006-0007, 0014], the user and the system can control authorized codes; Murchison [0049] the user can access manage access remotely using a browser interface, which accesses the host system; Murchison Abstract refers to remote management interface software on the host server, which users can interact with).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the network device comprises a software application to control said one or more acceptable inputs as suggested in Murchison into Gerhardt, Schlage, Awamoto and Masood because Gerhardt and Murchison pertain to analogous fields of technology.  Both Gerhardt and Murchison relates to a keypad lock that interacts with a server and can authenticate users.  Gerhardt [0112] further describes an offline mode, in which logic for authenticating a user can be contained in the lock itself, without requiring a constant connection with the server. Murchison also relates to a system in which authentication credentials can be stored at the lock e.g., see Murchison Abstract.  In Murchison, a user can access an interface of the server to manage the credentials.  It would be desirable to 

 	Regarding claim 15, the combination of Gerhardt, Schlage, Awamoto, Masood and Murchison teaches the invention as claimed in claim 14.  The combination of Gerhardt, Schlage, Awamoto, Masood and Murchison also teaches wherein said controlling of said one or more acceptable inputs comprises editing, adding, or deleting the one or more acceptable inputs, changing personal settings, altering system firmware, conducting diagnoses, or a combination thereof (Murchison Abstract, [0006], a user can create and manage access codes).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt, Schlage,  Awamoto and Masood, as applied in claim 16, and further in view of Kraus (US 2010/0283579).  

 	Regarding claim 17, the combination of Gerhardt, Schlage, Awamoto and Masood teaches the invention as claimed in claim 16.  However, the combination of Gerhardt, Schlage,  Awamoto and Masood does not expressly disclose the remote device comprises a radio frequency transceiver, and wherein the radio frequency transceiver is a universal device capable of communicating with a plurality of other devices by reciprocating various radio frequency transmissions.
 	In the same field of endeavor, Kraus teaches wherein the remote device comprises a radio frequency transceiver, and wherein the radio frequency transceiver is a universal device capable of communicating with a plurality of other devices by reciprocating various radio frequency transmissions (Fig. 4, [0074], Kraus teaches a keypad with an RF transceiver used to transmit 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the remote device comprises a radio frequency transceiver, and wherein the radio frequency transceiver is a universal device capable of communicating with a plurality of other devices by reciprocating various radio frequency transmissions as suggested in Kraus into Gerhardt, Schlage, Awamoto and Masood because Gerhardt and Kraus pertain to analogous fields of technology.  Gerhardt describes a keypad lock that can communicate wirelessly with a server e.g., see Gerhardt [0046].  Kraus also pertains to a keypad lock that can communicate wirelessly with a server.  To facilitate this, the keypad lock includes a RF transceiver, which can allow it to connect to a mesh network and ultimately the Internet.  It would be desirable to incorporate this feature into Murchison to enable the connection between the server and the lock and to obtain the benefits of using RF signals to connect the lock, such as lower power consumption e.g., see Kraus [0060] and Fig. 1, [0059].
Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1-12 and 14-20. 	
 	Regarding independent claim 1, the Applicant alleges that the combination of references does not teach the amended limitation of “receives the first signal, comprising the first input, from the remote device via the network, receives the second signal, comprising the second input, from the remote device via the network, determines a sequence of inputs based on the order in which the first input and the second input are received.”  Examiner has therefore rejected claim 1 
 	More specifically, Gerhardt teaches sending keypad input e.g, a pin code, to a web service/server for authentication.  As noted in Gerhardt and Schlage, a pin code can be made of multiple digits which are individually pressed in order on a keypad.  (See Gerhardt Fig. 23, [046, 0122] and Schlage 2:00-2:12, 0:55-1:15, which shows a user pressing keypad digits one by one in order in order to submit a full code for authentication).  When the web service of Gerhardt receives and authenticates a pin code, its identification of the inputted pin code is thus based on the order in which the user pressed the keys at the keypad i.e., “determines a sequence of inputs based on the order in which the first input and the second input are received.”  
	Applicant further alleges that claims 2-12 and 14-20 are allowable in view of their dependency on claim 1.  Claims 2-12 and 14-20 have been rejected as being taught by Gerhard, Awamoto, Schlage, Masood, Murchison and/or Kraus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Sylvain (US 8,127,001) teaches entering a pin on a keypad using keys and transmitting it to a server for authentication e.g., see Sylvain col. 8, lines 33-61.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143